Case 1:18-cv-08231-AT-BCI\/| Document 18 Filed 10/26/18 Page 1 of 1

 

 

USDC sDNY
UNITED sTATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK ELECTRONICALLY FILED
MORGAN ART FOUNDATION L]MHED, DOC #1 _
sIMON sALAMA-CARO, SHEARBRQOK (US)_, DATE FILEDf M
LLC, FIGURE 5 ART LLC, AND RI
CATALOGUE RAISONNE LLC,

Plaintiffs,

-against- 18 Civ. 8231 (AT)

JAMES W. BRANNAN AS PERSONAL 0RDER
REPRESENTATIVE 0F THE ESTATE 0F
ROBERT lNDlANA,

Defendant.

 

 

ANALISA TORRES, District Judge:

The initial pretrial conference scheduled for November 14, 2018_, at 3:50 p.m. is
RESCHEDULED to November 14, 2018, at 11:00 a.m.

SO ORDERED.

Dated: October 26, 2018
New York, New York

Q/)»

ANALISA TORRES
United States District Judge

 

